DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 1/25/2022, with respect to Li have been fully considered and are persuasive.  The rejection of claims 5-6 and 8-19 under 35 U.S.C. § 102(a) over Li (“Silicon Derived from Glass Bottles as Anode Materials for Lithium Ion Full Cell Batteries”) has been withdrawn.  Specifically, the Remarks filed 1/25/2022 along with the Declaration under 37 CFR 1.130 filed 1/25/2022 establishes Li as not being applicable as prior art under 35 U.S.C. § 102(b)(1)(A).

Response to Amendment
The Declaration under 37 CFR 1.130 filed 1/25/2022 is sufficient to overcome the rejection of claims 5-6 and 8-19 based upon Li.  Specifically, the Remarks filed 1/25/2022 along with the Declaration under 37 CFR 1.130 filed 1/25/2022 establishes Li as not being applicable as prior art under 35 U.S.C. § 102(b)(1)(A).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 1-4 and 20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a method of making an electrode material comprising, among other things, crushing glass bottles to produce crushed glass and separating out light weight silicon oxide particles from the crushed glass, magnesiothermically reducing a silicon oxide particle mixture to produce an interconnected three-dimensional silicon network and applying a carbon coat to the silicon to produce an electrode material.
The closest prior art of record is Li (“Silicon Derived from Glass Bottles as Anode Materials for Lithium Ion Full Cell Batteries”) which, as established in applicant’s Remarks filed 1/25/2022 and Declaration under 37 CFR 1.130 filed 1/25/2022, is no longer applicable as prior art under 35 U.S.C. § 102(b)(1)(A).  
While the prior art generally teaches magnesiothermically reducing silicon oxide to produce silicon (see for example, Ozkan et al. (WO 2015179541 A1, see English equivalent US 2017/0194630 A1), Favors et al. (WO 2015196088 A1, see English equivalent US 2017/0194631 A1) or Wang et al. (WO 2015196092 A1, see English equivalent US 2017/0194632 A1)) or converting soda lime glass into silicon using a magnesiothermically reduction process (see Wong et al. (Wong, D. P., Lien, H. T., Chen, Y. T., Chen, K. H., & Chen, L. C. (2012). Patterned growth of nanocrystalline silicon thin films through magnesiothermic reduction of sodia lime glass. Green Chemistry, 14(4), 896. https://doi.org/10.1039/c2gc16459k)), none of the prior art teach or suggest crushing glass bottles and then separating out light weight silicon oxide particles to be used in the magnesiothermically reduction process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/3/2022